PER CURIAM.
R.T., a minor child, pled no contest to a number of charges and, as a result, was ordered committed to a level 8 facility. Not long thereafter, the trial court modified R.T.’s disposition, directing that he instead be placed in a level 6 facility. The State of Florida timely appeals the modified disposition.
For his part, R.T. contends that the appeal should be dismissed as the State is not authorized to appeal such an order. We cannot agree and hold that the instant appeal is authorized by section 985.23(3)(c), Florida Statutes (2000), which authorizes the trial judge to disregard the restrictiveness level recommended by the Department, provided that the reasons are stated for the record and supported by the evidence, but permits “any party” to appeal such findings. The State has raised a number of challenges to the modified, level 6 commitment, but we find these claims unpersuasive. Accordingly, we affirm the disposition order on appeal.
AFFIRMED.
POLEN, C.J., STEVENSON and TAYLOR, JJ., concur.